Citation Nr: 1726053	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for a skin disorder of the back (claimed as scars on back due to boils).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from June 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ) in April 2012.  A transcript of the hearing is of record.  In July 2015, the Board notified the Veteran that the VLJ who conducted the April 2012 hearing was no longer employed by the Board.  This notice provided the Veteran with 30 days to elect to have another hearing, but he failed to respond with a request for an additional hearing.  Accordingly, the Board finds that there remains no outstanding hearing request.

This case was remanded by the Board in January 2014 and October 2015 for further development.  The October 2015 Board remand included the issues of entitlement to service connection for an acquired psychiatric disorder and a bilateral knee disability.  In a September 2016 rating decision, the RO granted entitlement to service connection for these disabilities and assigned disability ratings and effective dates for the ratings.  The foregoing represented complete grants of the claims on appeal and the Board, therefore, will not consider these issues further at this time.  In reaching the above conclusion, the Board recognizes that in November 2016 the Veteran, through his attorney representative, filed a timely notice of disagreement as to the ratings assigned and the effective date of the grant of entitlement to service connection for the acquired psychiatric disorder.  The RO has acknowledged the notice of disagreement with respect to the foregoing issues and the issues are listed as on appeal as a result of the notice of disagreement in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the notice of disagreement has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS and the electronic claims file reflect that the notice of disagreement has been recognized and that additional action is pending at the RO with regard to these disability claims, a remand based on the provisions set forth in Manlincon is not necessary in this case.

Based on the October 2015 notice letter, attempts to obtain records from the Social Security Administration (SSA), attempts to obtain additional service treatment records (including from the Newport Naval Hospital), and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A skin disability of the back was not shown in service and is not otherwise related to the Veteran's active service.

2.  A pulmonary disability was not shown in service and is not otherwise related to the Veteran's active service, to include as due to herbicide exposure.

3.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A skin disability of the back was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  A pulmonary disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include chloracne and respiratory cancers, but do not include COPD, interstitial lung disease, folliculitis, eczema, tinea versicolor, psoriasis, furuncle, or other skin disability.  38 C.F.R. § 3.309(e).  The Veteran has presumed herbicide exposure.  As will be discussed in greater detail below, the Veteran has not been diagnosed with chloracne or other acneform disease consistent with chloracne or any respiratory cancer.  As such, further consideration of the claim on a presumptive basis under the above provisions is not warranted.

The Board notes, notwithstanding the foregoing presumptive provisions, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he developed a skin disability on his back due to service and that his current pulmonary disorders also were caused by service, to include as due to herbicide exposure.

A November 1968 service treatment record noted a small papule beneath the foreskin of the penis that initially was suspected to be due to syphilis or an insect bite.  He was treated with antibiotics.  A December 1969 Report of Medical Examination prior to separation due to a Medical Examination Board (MEB) included normal examination finding as to the lungs and skin.  There was a notation of scars on the legs and arms and tattoos on the arms.  In a contemporaneous Report of Medical History, the Veteran denied a history of skin diseases, asthma, or shortness of breath.  A subsequent Physical Evaluation Board Proceedings recommended that the Veteran be separated due to malunion of the left tibia and fibula and superficial scars to the left leg.  

After service, a January 1972 VA general medical examination included a normal examination of the skin and respiratory system.

A February 2001 chest x-ray report noted signs of COPD.

In November 2001, the Veteran was diagnosed with eczema based on a rash on the back that had been present for a month and was worse when sweating.  There also was a groin rash that was diagnosed as tinea cruris.  In November 2003, the Veteran was seen for a rash on the chest and back that had been present for approximately one month and which was itchy when sweating.  The assessment was folliculitis and prescribed antibiotics and encouraged to use an antibacterial soap.  In April 2007, he was treated for a right elbow / arm cyst or abscess.

A February 2008 private treatment record noted that a CT scan of the kidneys had shown a possible malignant lung nodule, but a March 2008 record indicated that pathology had found no evidence of carcinoma in the lung cells sent for analysis.  Multiple subsequent diagnostic tests have continued to show no evidence of cancer.

In April 2008, the Veteran was treated for multiple abscesses with minimal drainage.

A July 2008 private treatment record appeared to link the Veteran's COPD to his history of cigarette smoking, as the "ASSESSMENT AND PLAN" indicated "COPD - SMOKING CESSATION." 

In 2009, the Veteran again was treated for benign lung nodules. 

In his October 2009 notice of disagreement, the Veteran stated, "I was in Vietnam from July 18, 1968 to March 28[,] 1969, during this time I certainly was exposed to agent orange.  Again, I am not a doctor but I have had two lung surgeries in one year, thankfully, neither was cancerous.  My lungs have always been susceptible to infections and pneumonia.  I also have COPD.  You would have to be God to know for sure if my lung problems are service connected, but I would say there is a very good chance they are.  So far luck has been on my side and they have found no cancer."  As to his skin claim, the Veteran indicated that, "the boils on my back developed many years ago before I started seeing [] my private civilian doctor, I did see someone at the time but he is no longer in practice.  It did leave scaring I don't know how the doctor I saw on January 30, 2009 missed it.  As you can see through my private records I have had many skin problems through the years, again I say, you have to be God to say there are not service connected."

In his August 2010 substantive appeal, the Veteran stated, "I do have scars on my back, years ago I started getting boils on my back, again, I didn't put it together with Agent Orange, I went to see a private doctor, who has long ago retired, I was not able to obtain records from him.  I have very visible scars from those boils, I don't understand who they could have been missed  in the examination the VA doctor gave me, although the boils didn't return, I've always had problems with rashes on my back, still do, I take care of it with cortizone cream I buy at the local pharmacy."

During his April 2012 Board hearing, in response to a question regarding the cause of his lung disabilities, the Veteran indicated, "I don't really know.  Like I said, I was a smoker.  But he's saying - my doctor told me, he said you can't - we can't say that it's Agent Orange.  Well, they can't say it wasn't either."  As to the boils on his back, the Veteran reported that they started after his return from Vietnam.  He had some on his arm, but most were on his back between the shoulder blades and on his neck.  No treatment provider (either in service or after service) ever diagnosed the boils as chloracne, as the Veteran indicated that they did not know the cause of the boils.  The Veteran indicated that he had not had any outbreaks of the boils recently.  

The Veteran was afforded a March 2014 VA skin examination.  The examiner noted diagnoses of tinea versicolor at the time of the current examination, psoriasis in 2009, folliculitis at the current examination, and furuncle in 2008.  At that time, the Veteran reported experiencing recurrent boils on his back that began in service.  He typically experienced the boils for 7 to 10 days while being treated with antibiotics, after which the problem would resolve and he would have no issues for about 1 year.  Around the same time, the Veteran developed rashes in the neck area, upper anterior chest, and across the shoulder blades.  At the time of examination, the Veteran had a rash on his right anterior thigh.  His private treatment provider had given the Veteran cream for the associated itching.  Due to the intermittent nature of the rash, his private treatment provider had not given a formal diagnosis for the rash.  The examiner noted the absence of treatment in service for the current reported problems, although there had been a syphilitic lesion on the penis in November 1968.  There were no complaints of rash or boils.  The first documented treatment was for a rash on the back in November 2001, which had been present for 1 month.  The diagnosis at that time was eczema.  In November 2003, the Veteran had a rash on the upper chest that was diagnosed as folliculitis.  The examiner also noted treatment for an abscess, probable psoriasis, and cysts.  Following examination, the examiner concluded that it was less likely than not that the skin problems were incurred in or caused by service.  The rationale noted the absence of complaints of skin problems in service.  On examination, the Veteran had had minimal folliculitis of the right thigh and tinea versicolor on the anterior chest.  The claimed cysts and furuncles in 2008 were more likely than not related to the Veteran's recent hospitalization and subsequent stay at a rehabilitation center following lung surgery, as methicillin resistant staph aureus (MRSA) was common and presented with recurrent boils or cysts on the skin.  There were no other treatment records of cysts, furuncles, or boils to support the Veteran's claim or other evidence of a skin condition from service until 2001.  

The Veteran was afforded a VA respiratory examination in March 2014.  The examiner noted diagnoses of chronic obstructive pulmonary disease (COPD) and interstitial lung disease, both from 2001, as well as benign nodules in the right and left lungs in 2008 and 2009.  The Veteran reiterated his belief that the respiratory disabilities were due to in-service herbicide exposure.  Following examination, the examiner concluded that it was less likely than not that the diagnosed respiratory disorders were due to an event or incidence of service, including exposure to herbicides.  The rationale noted that the Veteran was diagnosed with COPD and mild interstitial lung disease, but there was no evidence that herbicides caused such disabilities.  Instead, it was more likely that the disabilities were the result of the Veteran's prolonged cigarette smoking.  As to the diagnosed left and right lung nodules, the examiner noted that the initial concern was that the nodules were cancerous due to the Veteran's history of cigarette smoking; however, biopsy showed no evidence of cancer.  The examiner stated that current medical literature indicated that the leading cause of lung cancer was cigarette smoking, although exposure to Agent Orange also was conceded to cause lung cancer.  The examiner concluded that the nodules more likely were due to inflammatory changes associated with the significant COPD from cigarette smoking.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that a skin disability of the back or a pulmonary disability were incurred in or are otherwise related to service, to include as a result of herbicide exposure.

In reaching that determination, the Board finds the March 2014 VA medical opinions of significant probative value.  The examiner's opinions were based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, complete and thorough rationales were provided for the opinions rendered.  As discussed above, the examiner concluded that the skin disabilities of the back were not related to service and that the pulmonary disabilities were more likely due to his history of cigarette smoking and not due to in-service herbicide exposure or other evidence of service.  The examiner discussed how the most common cause of the Veteran's pulmonary disabilities was smoking and that his initial documented skin disabilities of the back were likely due to MRSA contracted during his hospitalization and subsequent in-patient rehabilitation.  In addition, there was no medical literature indicating a relationship between herbicides and COPD or mild interstitial lung disease.  The examiner's conclusions are fully explained and consistent with the evidence of record.

The Veteran has conceded that no VA or private medical professional has linked his skin or pulmonary disabilities to herbicide exposure or otherwise to service.  

As to the Veteran's efforts to associate the onset of his skin and pulmonary problems to service, or otherwise to exposure to Agent Orange, he certainly is competent to report skin and lung symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  Given the Veteran's lack of demonstrated medical expertise, his explicit denials of a history of skin or lung problems prior to separation from service, the absence of a continuity of skin or lung symptoms from service, and the medical complexity of attributing a skin or lung disability to herbicide exposure or other incident of service, the Board finds it beyond the competence of the Veteran to either diagnose a specific skin or lung disability based on the symptomatology of record or to otherwise link such a diagnosis to Agent Orange exposure or any other incident of service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board affords the March 2014 VA examiner's opinions significantly greater probative weight.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Board notes that the Veteran's service-connected disabilities include residual open fracture of the left tibia and fibula, with degenerative joint disease, left knee, rated as 30 percent disabling for the entire appellate time period; other specified trauma and stressor-related disorder, rated as 30 percent disabling from April 28, 2016; five scars, left thigh, with retained foreign body, rated as 10 percent disabling for the entire appellate time period; fracture residuals, injury to muscle group XII, left tibia and fibula, rated as 10 percent disabling for the entire appellate time period; tinnitus, rated as 10 percent disabling for the entire appellate time period; degenerative joint disease, right knee, rated as noncompensable prior to April 28, 2016, and as 10 percent disabling from that date; hearing loss, rated as noncompensable prior to March 8, 2014, and as 10 percent disabling from that date; residuals of right tibia fracture, rated as noncompensable prior to April 28, 2016, and as 10 percent disabling from that date; three scars right thigh, asymptomatic, rated as noncompensable; perforated right ear drum, healed, rated as noncompensable; and scar right elbow due to shrapnel wound, rated as noncompensable.  The combined disability rating was 50 percent prior to March 8, 2014, 60 percent from March 8, 2014, to April 28, 2016, and 80 percent from April 28, 2016.  The Veteran meets several of the above factors for combining disabilities for the purpose of meeting the single disability adequate for TDIU purposes and, as such, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

In his January 2009 claim for TDIU, the Veteran stated that he had last worked from 1988 to 2008 as a fishing boat captain.  He claimed that he had become too disabled to work in March 2008.  The Veteran indicated that he had 4 years of high school education, but no additional education or training.  

A January 2009 VA PTSD examination report noted that the Veteran had worked for 20 years as the captain of a fishing boat, working 65 hours per week, until he retired in 2008.  The Veteran described himself as, "a pretty easygoing guy and easy to get along with."  His typical day started with making coffee and walking around the block, followed by working in the yard or on his car.  Later he would go to the waterfront and talk with his fisherman friends and often go for coffee with them.  He had no problems with sitting, but did have some problems with walking due to stiffness.  The Veteran helped with the housework and had no problems driving or shopping.  His cooking was restricted to barbequing.  Concentration and task persistence were unimpaired.  As to occupational functioning, the examiner indicated that the Veteran's psychiatric symptoms had no negative impact on his ability to obtain and maintain physical or sedentary employment and caused minimal interference with social functioning.

A January 2009 VA joints examination showed some decreased motion, but good strength, in the left ankle joint.  The Veteran had a very obviously shorter left leg with limp and appropriate posture change to compensate.  The Veteran reported increasing discomfort and progressive pain with prolonged standing, although he did not use any assistive devices.  The Veteran currently was not employed, but his activities of daily living were unaffected.  He could walk or stand for short periods.  The examiner indicated that based on examination the Veteran would be capable of very mild physical activity involving short periods of standing, but that he certainly was capable of sedentary employment.  

A January 2009 VA scars examination showed stable, nontender, and noninflamed scars.

A March 2009 VA audio examination included the Veteran's complaints of difficulty hearing the television and in church.  An April 2009 VA examination of the ears showed a healed perforated eardrum and no current physical problems with the ears.  

A June 2009 VA medical opinion concluded that the Veteran's bilateral lower extremity disabilities did not preclude the Veteran from any physical or sedentary employment.  A June 2009 VA scars examinations demonstrated that the Veteran's scars were stable, uninflamed, and had no complications.

In his October 2009 notice of disagreement, the Veteran stated, "I made my living as a commercial fisherman for over 50 years, starting at 16 years old during summer vacations, then as a full time crew member.  As the years went by I became first mate, then for the last 25 years as captain.  During this time, on the waterfront, you never saw Asian people, then you started seeing a couple, then a few more, then before you knew it the waterfront and fish houses were inundated with Asians.  Well, I began having nightmares again, flashbacks, I couldn't talk to them I couldn't even look at them, it made me feel, guilty, ashamed, sometimes I use[d] to think maybe I killed their fathers or brothers.  It got so bad, I drank more and I started using drugs again.  I stopped working and going down [to] the waterfront, I just can't deal with it.  I began treatment shortly after that total breakdown, and I am doing better, with counseling and medications."

During his April 2012 Board hearing, the Veteran reported bilateral throbbing knee pain, with clicking.  The Veteran had leg cramps and would try to walk them off, sometimes successfully and sometimes not.  As he got older his legs were getting more painful.  He also had had problems at work on occasion with flashbacks to Vietnam.  

During a March 2014 VA audio examination, the Veteran had normal to severe bilateral sensorineural hearing loss, but the examiner noted that speech recognition scores were good bilaterally.  In addition, the Veteran discussed a 10 to 12 year history of periodic transient tinnitus.  A March 2014 VA examination for the Veteran's perforated eardrum residuals included complaints of chronic ear infections.  The Veteran described private treatment about twice per year due to cerumen build up blocking the ears.  Occupationally, the Veteran indicated that hearing problems could affect work "a little" in that he might not hear a fog horn unless it was close.  He did have hearing aids, but complained that they caused an echo.  At the time of examination, the Veteran was not wearing hearing aids and could hear the examiner.  

The Veteran was afforded a VA acquired psychiatric disorder in March 2014.  The examiner indicated that the Veteran's mental health condition did not include symptoms severe enough to interfere with occupational and social functioning or to require continuous medication.  After service discharge, the Veteran reported working for 40 years as a commercial fisherman and had stopped working about 10 years previously due to leg swelling.  The Veteran's education was 9 years of school prior to service and that after service he had completed his GED.  On examination, the Veteran was appropriately groomed and dressed.  His speech, thought processes, thought content, judgment, intelligence, and insight all were appropriate.  

In March 2014, the Veteran was afforded a VA examination for his lower extremities.  He reported that his right knee was "pretty good" and that he had pain in the left lower leg and knee that occurred in the cold and damp.  On examination, right knee flexion as to 130 degrees, without objective evidence of pain; left knee flexion to 120 degrees, with pain onset at 120 degrees; and full bilateral extension without evidence of pain.  Ranges of motion were unchanged following repetitive motion testing.  Muscle strength was 5 out of 5 in the right knee and 4 out of 5 in the left knee.  There was no instability on testing of either knee.  He used no assistive devices.  The Veteran was retired from his prior job as a fishing boat captain.  When he was younger, his lower extremity disabilities were not a problem, but currently if he stood for more than 4 to 5 hours in a day his left lower leg and knee would ache and he would get intermittent "Charlie horses" in the right thigh.  He could not sit for more than a few hours without getting up and moving about or his legs would cramp.  

In April 2016, the Veteran underwent a VA examination for his ankles.  The Veteran reported progress problems with the bilateral knees and ankles, with the left knee and ankle worse than the other extremity.  The ankle problems experienced flare-ups with walking and had functional loss due to an inability to walk long distances, endure prolonged standing, or use stairs.  On examination, right ankle dorsiflexion was limited to 15 degrees and plantar flexion limited to 25 degrees.  The left ankle dorsiflexion was to 10 degrees and plantar flexion to 15 degrees.  There was pain on weight bearing, tenderness, and crepitus in both ankles.  On repetition, there was a further 5 degrees of loss in each arc of motion in each ankle.  The further loss of motion was attributed to pain, fatigue, weakness, and lack of endurance.  The examination findings were consistent with the Veteran's reported functional loss during flare-ups, but as he was not in the midst of a flare-up the examiner could not definitively determine the degree of further lost motion.  Muscle strength testing showed decreased strength in both ankles - 3 out of 5 in the right and 2 out of 5 in the left.  There was evidence of muscle atrophy.  There was no ankylosis in any tested joint.  The Veteran's associated scars had not significantly changed since the last examination.  The examiner concluded that the bilateral ankle disabilities would affect occupational functioning in that they would limit the Veteran's ability to do work requiring prolonged standing / walking, heavy lifting / carrying, and climbing stairs / ladders.

In April 2016, the Veteran underwent a VA examination for his now service-connected psychiatric disorder.  The examiner indicated that the psychiatric disorder would cause occupational and social impairment due to mild or transient symptoms that would decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  There had been no significant changes since the Veteran's May 2014 VA examination.  On examination, he was appropriately groomed, fully oriented, pleasant, and cooperative.  Affect, thought processes and speech were appropriate.  Attention, concentration, and memory were intact.  The Veteran's insight and judgment were good.  

In April 2016, the Veteran was afforded VA examinations for his service-connected bilateral knee disabilities.  The Veteran reported flare-ups of knee pain due to walking, prolonged standing, or prolonged sitting, which resulted in functional loss that the Veteran described as an inability to walk long distances, run, kneel, or squat.  On examination, right knee flexion was limited to 100 degrees, with full extension.  Left knee flexion was limited to 90 degrees and extension was limited to 5 degrees.  In both knees, there was pain with weight-bearing, as well as tenderness and crepitus.  Following repetitive motion exercises, there was a further loss of 10 degrees of flexion in both knees.  Following three repetitions, left knee extension improved to full extension, but after repetitive use over time decreased to 10 degrees.  The further decrease with repetitive motion in both knees was due to pain, fatigue, weakness, and lack of endurance.  The examiner was unable to opine as to the nature of the Veteran's functional loss during a flare-up because he was not in the midst of a flare-up at the time of examination and it would be speculative to guess as to any further decreased functioning at those times.  Muscle strength testing showed decreased strength in both knees - 3 out of 5 in the right knee and 2 out of 5 in the left knee.  There was evidence of muscle atrophy.  There was no ankylosis in any tested joint.  There was no evidence of recurrent subluxation in either knee and stability testing was normal in both knees, other than slight lateral instability in the left knee.  The Veteran regularly used a cane.  The examiner concluded that the bilateral knee problems would impact the Veteran's ability to perform work requiring prolonged sitting, standing, walking, heavy lifting / carrying, repetitive bending, squatting, and kneeling.

Thus, the above records demonstrate a worsening of the Veteran's service-connected lower extremity problems during the appellate period that would increasingly affect his ability to perform physical labor - such as working as a fishing boat captain.  The Veteran also has problems with cramping of the lower extremities on extended sitting.  Thus, the lower extremity disabilities would make physical labor very challenging.  That said, other than requiring some degree of freedom to get up and walk around to relieve any cramps, his lower extremity disabilities would not preclude sedentary employment.  In addition, the Veteran's ear disabilities would not preclude sedentary employment, as the evidence demonstrates that he is able to carry on a conversation with or without the use of his prescribed hearing aids.  The Veteran's scars are well-healed and there is no lay or medical evidence that they affect his ability to work.  Finally, the Veteran's service-connected psychiatric disorder reportedly has caused problems with employment due to the increase of Asians in the areas surrounding the Veteran's former workplace on the waterfront.  The Veteran contends that he was forced to stop working due to flashbacks and nightmares as a result of seeing Asians while at work.  That said, the lay and medical evidence clearly demonstrate that such symptoms have significantly improved with counseling and medication, which is demonstrated by the Veteran's report during his January 2009 VA mental health examination that he would regularly go down to the waterfront to meet friends, talk, and have coffee with them.  Thus, the Veteran clearly has overcome any difficulty with going into areas with Asians.  The evidence demonstrates that even if the Veteran would no longer be able to perform his former duties as a fishing boat captain that his service-connected disabilities would not preclude employment in a generally sedentary environment where he would have the freedom to periodically get up and walk around to relieve any lower extremity cramps.  The Veteran's educational background and physical and mental abilities certainly would permit him to work as a cashier in a shop or similar type of employment.

In closing, the Board does not doubt that the Veteran's service-connected disabilities had some effect on his employability.  However, the 50, 60, and 80 percent schedular ratings in effect during the applicable time frame recognize significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a pulmonary disorder is denied.

Entitlement to service connection for a skin disorder of the back is denied.

Entitlement to TDIU is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


